Citation Nr: 0206592	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for gastric lymphoma.


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for gastric lymphoma.  In February 2001, 
the Board remanded this case to the RO for further 
evidentiary development.   In March 2002, the Board requested 
an opinion from an Independent Medical Expert (IME).  
38 U.S.C.A. § 7109 (West 1991).  The case is once again 
before the Board.


FINDING OF FACT

The medical evidence does not establish that the veteran 
sustained additional chronic disability as a result of delay 
by VA in providing a timely diagnosis of gastric lymphoma.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provision 38 U.S.C.A. § 1151 for gastric lymphoma are not 
met.  38 U.S.C.A. § 1151 (West Supp. 2001); 38 C.F.R. § 3.358 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  Specifically, 
by the appealed rating decision, the statement of the case, 
and correspondence with the veteran, the veteran has been 
notified of the laws and regulations governing his claim, 
including notice of the VCAA, and the reasons for the 
determination made regarding his claim.  Moreover, the RO has 
made reasonable efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim.  The RO has 
developed the record by requesting and obtaining medical 
records from private and other agency health care 
professionals that were identified by the veteran.  The Board 
has also obtained the tissue samples upon which the diagnosis 
of gastric lymphoma was based, as well as obtained an opinion 
from an independent medical expert regarding the relationship 
between the delay in diagnosing the veteran's gastric 
lymphoma and the claimed adverse affect of the ultimate 
course of that disease.  In addition, by a VA letter of April 
2002, the veteran was provided an opportunity to review the 
medical opinion and to present any additional evidence and 
argument he may choose, which the veteran provided in April 
and May of 2002.  Thus, the Board concludes that all relevant 
data have been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  Therefore, under these circumstances, 
the Board's adjudication of this appeal poses no risk of 
prejudice to the appellant.  See, e.g. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Accordingly, the issue of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for gastric lymphoma is ready for 
appellate review.


II.  Factual Background

In October 1998, the veteran filed a claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
gastric lymphoma.  He contends that he has a current 
diagnosis of gastric lymphoma, and he attributes the 
progression of this disease to the lack of treatment he 
received at a VA facility.

VA outpatient treatment records dated from September 1997 to 
January 1998 were received.  In a September 1997 VA 
outpatient treatment record, the veteran was seen with 
complaints of colon problems.  It was noted that he had had 
polyps removed two weeks ago and that he was seen at the VA 
for a follow-up.  The assessment was question of colon 
polyps, cancerous.  In a December 1997 treatment record, the 
veteran requested referral for a gastrointestinal (GI) 
appointment for irritable bowel syndrome and a history of 
colon polyps.  It was noted that a request for a consultation 
was sent to the GI clinic due to the veteran's symptoms 
relating to an irritable bowel syndrome and a history of 
colon polyps.  In a January 1998 treatment record, the 
veteran complained of cough, night sweats, weight loss, early 
saciety, and vague abdominal discomfort.   

The veteran's allegations were addressed in a September 1998 
memorandum from the director of the VA medical facility.  It 
was stated that in September 1997, a VA physician 
communicated with both the surgical and medical 
gastroenterology clinics regarding an appointment to follow-
up a recent colonoscopy and colon polyps removal done by the 
veteran's private physician.  It was stated that because no 
malignancy was found as a result of these procedures, the VA 
physician did not schedule another appointment.  Because the 
veteran described symptoms as "irritable bowel syndrome," 
two VA physicians requested a GI consultation appointment in 
December 1997.  The GI physician routinely reviewed the 
request in December 1997, as to schedule a clinic visit or 
endoscopy procedure.  More information about the veteran's 
gastrointestinal complaints were needed from the  veteran and 
was provided upon the veteran's visit in January 1998.  The 
consultation request was then submitted.  For unexplained 
reasons, the GI section never received the return 
consultation and consequently, an appointment was never 
scheduled.  It was noted that the veteran visited the urgent 
care center on two occasions and on both occasions presented 
symptoms related to his respiratory system and not his 
gastrointestinal system.  It was stated that the physicians 
at the urgent care center assessed the veteran reasonably 
according to the symptoms that he had and the results of the 
tests that were performed.

In a February 1998 private treatment record, the veteran 
underwent an endoscopy and was diagnosed with gastric 
lymphoma.  

In July 1999, a medical opinion was provided by a VA 
physician, Chief of Gastroenterology and Nutrition Section, 
Medicine Service.  The physician noted that the veteran's 
chart was reviewed thoroughly.  In particular, it was noted 
that the veteran underwent a colonoscopy and polypectomy by a 
private gastroenterologist in September 1997.  One of the 
removed polyps had histologically high grade dysplasia.  
Prior to this the veteran had been followed in the outpatient 
psychiatry clinic and no medicine or GI consultation was 
requested.  In January 1998, the veteran consulted in triage 
because of left lower lobe pneumonia and was treated with 
antibiotics.  Six days later he came to triage again because 
of persistent cough, night sweats, weight loss, vague 
abdominal discomfort, and early satiety.  Chest x-ray at the 
time was free of pulmonary consolidation.  In February 1998, 
the veteran was admitted to a private hospital because of 
fever, night sweats, upper abdominal pain, and a 35 pound 
weight loss.  A computed tomography (CT) scan of the abdomen 
showed diffuse thickening of the gastric wall.  An upper GI 
endoscopy the following day revealed a large ulcerated 
gastric mass.  Biopsy of the lesion was consistent with non-
Hodgkin's lymphoma.  

The VA physician stated that he believed that the veteran was 
treated appropriately every time he was consulted at the VA 
medical center.  The veteran's symptoms on his visit to the 
VA medical center were predominately respiratory and GI 
symptoms were vague, therefore the physician work-up and 
therapy were focused on the acute respiratory condition.  
Later on, the veteran's symptoms worsened, particularly with 
abdominal pain and weight loss.  In view of this, he was 
admitted to a private hospital where more extensive work-up 
was initiated with the results described above.  The VA 
physician noted that the veteran did not come to the VA 
hospital for evaluation or follow-up preferring to consult a 
private physician.  The VA physician commented that the 
diagnosis of gastric malignancies (either carcinoma or 
lymphoma) in this country is established in the great 
majority of patients in its later stage, due to a lack of 
symptoms in its early stages.  When consulted with his 
primary care physician in February 1998, his symptoms were 
more severe and oriented to the gastrointestinal tract 
(abdominal pain, anemia, and weight loss).  Therefore, the 
diagnosis was easier and the diagnostic work-up was oriented 
to the GI tract.  The physician stated that the gastric 
lymphoma could have been diagnosed sooner if a 
gastrointestinal exam had been conducted, however, he noted 
that the veteran was a complicated patient with significant 
psychiatric problems that made it difficult for the VA 
physicians to determine originally if all his complaints were 
due to his acute respiratory condition.  The physician stated 
that the problems that he saw in the veteran's case were:  
(a) he did not return for follow-up following the second 
visit to the VA hospital in January 1998; (b) at his original 
consult in December 1997, the veteran complained only of 
lower GI symptoms due to an irritable bowel syndrome; (c) the 
veteran did not return to the VA hospital for treatment once 
the diagnosis was established.

The preliminary and final tissue reports, dated in February 
1998, were received and associated with the claims file.  
These reports indicate a final diagnosis, based on gastric 
biopsies, of a large cell lymphoma, B-cell immunophenotype.

In an April 2002 opinion from an independent medical expert 
(who is an Assistant Professor of Medicine in the Section of 
Gastroenterology/ Hepatology, at Medical College of Georgia, 
and who reviewed the veteran's entire claims folder), the 
following pertinent data were referenced:

(1) September 9, 1997, the veteran had a  colonoscopy 
examination by a private physician and had polyps 
removed.  Pathology on these polyps revealed dysplasia.  
There was no evidence of cancer.

(2)  September 9, 1997, the veteran a CT scan of the 
abdomen with contrast.  A benign left renal cyst was 
seen.  There was no mention of any pathology in the 
stomach and the pancreas was normal.  There was a 
questionable lesion-left base early primary versus 
metastasis.  Chest film was ordered.

(3)  December 12, 1997, there was a request for a GI 
consultation.  The diagnosis was irritable bowel 
syndrome and history of colonic polyps.  GI requested 
more information regarding polyps and family history of 
cancer.

(4)  January 18, 1998, the veteran was seen at Triage 
for episode of left lower lobe pneumonia.  He was 
treated with antibiotics.

(5)  January 24, 1998, the veteran was seen again at 
Triage because of cough, night sweats, weight loss, 
early saciety, vague abdominal discomfort.  At this 
time, the veteran claimed symptomatology was for last 
three months.

(6)  February 16, 1998, the veteran was seen at McKenna 
Hospital because of complaints of weight loss, night 
sweats, saciety, and abdominal pain.  The veteran 
underwent endoscopy and diagnosis of gastric lymphoma.  

In particular, the independent medical expert noted that the 
veteran was originally referred to GI with a diagnosis of 
irritable bowel and history of polyps.  In the consultation 
dated in December, there was no mention of any GI problems or 
complaints.  The only GI complaint was made on January 24, 
1998.  At that time, there was a mention of weight loss, 
early saciety, and vague abdominal pain for the last three 
months.  At the visit, he was treated for pneumonia.  On 
January 22, 1998, the veteran's wife contacted Triage and 
said that her husband had irritable bowel syndrome and had 
lost 34 pounds since September 1997.  All the symptomatology 
was explained with the pneumonia diagnosis.  It was noted 
that at this time, historically, is where a possibility of a 
process other than the GI tract is mentioned, but the 
physician believed this was due to irritable bowel and 
subjective weight loss.  The fact that the veteran had weight 
loss was a symptom to check into and should have been an 
indication for a GI consultation.  

With regard to the first question, the medical expert noted 
that there was a delay in a timely diagnosis.  When the 
veteran was seen on January 24, 1998, the history was more 
consistent for a GI problem and it was time for the veteran 
to be referred for a GI work-up.  It was stated that, 
unfortunately, the veteran appeared to be a poor historian 
and the physicians were focused primarily on his pneumonia 
when he was seen in January 1998.  The diagnosis of gastric 
malignancy was done by endoscopy and it was important to note 
that the veteran had a CT of the abdomen in September 1997.  
The CT of the abdomen was reported normal with no mention of 
the stomach.  According to the medical expert, he opined that 
he did not believe that it was at no fault of the VA.  If the 
veteran had hypothetically been sent for GI consultation at 
this time based on history, it would most likely take a few 
weeks before the veteran was to be seen.

With respect to the second question, the medical expert noted 
that the veteran had been diagnosed by a private physician 
two weeks after the initial GI complaints were mentioned in 
the VA and because he had more GI symptomatology and was 
admitted for work-up, including an endoscopy, the tumor was 
found and the diagnosis of gastric lymphoma done.  
Fortunately, the tumor responded well to chemotherapy and 
radiation.

In summary, the medical expert stated that it was possible 
for the veteran to have been diagnosed with gastric lymphoma 
earlier, especially when he was seen on January 24, 1998 with 
GI complaints.  It was noted that the question is because of 
the veteran's vague history, how long would it take for him 
to be seen if a consult was sent to GI on January 24, 1998?  
The medical expert did not know if it was possible to 
schedule the veteran before his appointment with a private 
physician in February 1998.  The medical expert commented 
that with regard to the delay in starting treatment, gastric 
cancer was found by endoscopy and when the history is vague 
as in the veteran's case, it is very difficult to make a 
diagnosis earlier except by endoscopy.  The medical expert 
did not believe the delay in diagnosis to treat the veteran 
affected the veteran's prognosis.  Taking into consideration, 
that the veteran's first complaints regarding GI was made on 
January 24, 1998 and a diagnosis was made by February 1998, 
there was a short time for his diagnosis and this did not 
affect his prognosis or therapy.


III.  Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to his claim.  See 
VAOPGCPREC 40-97.

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

In this case, the record discloses that the veteran was 
diagnosed with gastric lymphoma in February 1998 by a private 
physician.  The veteran has attributed the progression of the 
diagnosis to the lack treatment he received at a VA medical 
facility.  The independent medical expert noted that the 
evidence shows that the veteran could have been diagnosed 
with gastric lymphoma when he was seen at a VA medical 
facility on January 24, 1998.  However, because the veteran 
appeared to be a poor historian, it remained unclear, at what 
point the veteran could have been seen and scheduled for an 
endoscopy.  The medical expert did not know if it was 
possible to schedule the veteran for an appointment prior to 
his February 1998 appointment with the private physician in 
which gastric lymphoma was diagnosed.  Furthermore, the 
evidence reveals that the delay by the VA in timely 
diagnosing gastric lymphoma did not affect the ultimate 
course of the disease in any adverse fashion.  The veteran 
was seen on several occasions at a VA medical facility for 
complaints pertaining to irritable bowel syndrome and 
pneumonia.  He only clearly presented with GI complaints at 
the January 24, 1998 visit.  The medical expert specifically 
noted that there was a short time between the veteran's GI 
complaints made in January 1998 to when an actual diagnosis 
of gastric lymphoma was made in February 1998.  It was stated 
that this time period did not adversely affect the veteran's 
prognosis and therapy of the disease.  Thus, it follows that 
the medical evidence of record does not establish that the 
veteran's gastric lymphoma was caused or worsened due to a 
lack of VA treatment.

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran's gastric lymphoma 
was not proximately due to or the result of VA treatment.  
The appeal is denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for gastric lymphoma is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

